DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 26-29, 31-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US PgPub #20180079531) in view of Arnold (US PgPub #2019/0333670).
For Claim 20, figures 1-3, and 8 and paragraphs [0034-0039] of Bennet ‘531 disclose an aerial vehicle securing system for use with a base portion of an aerial vehicle (304), the aerial vehicle securing system comprising: at least one substantially flat platform (300) for supporting the base portion upon landing of the aerial vehicle thereon; at least one magnetizable element (200) configured to be integrated in the base portion; at least one magnet (202 and 204) configured to be integrated in at least one substantially flat platform, the at least one magnet system including two sections (202 and 204), each of the at least two sections includes permanent magnetic material being configured for generating a net magnetic field, that upon a distance between the base portion and the substantially flat platform reaching a pre-determined value during the landing of the aerial vehicle on the platform, the net magnetic field is configured to cause at least one magnetizable element to be attract to the magnet; a power supply module (218) configured to generating current to the magnet for selectively generating and cancelling the net magnetic field by applying a current; and a controlling module (216) configured for controlling supply of the current.  While Bennett ‘531 discloses an magnetic system that is controlled by an electronic signal to either be in an “on” or “off” status which is similar to how an electropermanent magnet works, it is not specific about it being an electropermanent magnet system.  However, figures 2-4b and paragraph [0003 and 0010] of Arnold ‘670 teach that it is well known to use electropermanent magnets as an option to dock drones as they reduce the power required and to be able to turn on and off the magnetic field to allow for the drone to be captured or released.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Bennett ‘531 with the electropermanent magnet of Arnold ‘670 in order to use a well-known magnetic system as is well known in the art to reduce power needs and provide the ability to capture and release the drone.
For Claim 26, figures 1-3, and 8 and paragraphs [0034-0039] of Bennet ‘531 disclose that the controlling module (216) is configured for receiving a releasing command, and upon receipt of the releasing command, the controlling module is configured for instructing the power supply module (218) to generate electricity to cancel the net magnetic field.
For Claims 27 and 28, while Bennet ‘531 discloses the ability to control the power from the battery to the magnets based a signal (224), it is silent about it generating a release command  based on the RPMs of the vehicle.  However, the Examiner takes Official Notice that it is well known in the art to provide a release command when UAV is ready to be released and fly.  The flying can only happen when the rotors are started to control the movement of the rotor blades.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a release signal when the UAV is ready takeoff.
For Claim 29, figures 1-3, and 8 and paragraphs [0034-0039] of Bennet ‘531 disclose that the magnetizable element is constituted by tow or more magnetizable elements integrated in the base portion, and at two opposite sides of a center of gravity of the aerial vehicle or symmetrically with respect to a longitudinal axis of the aerial vehicle.
For Claim 31, figure 7 of Bennett ‘531 discloses that the flat platform includes a locomotion mechanism for transporting the platform with the aerial vehicle while being secured thereto.
For Claim 32, figures 1-3, and 8 and paragraphs [0034-0039] of Bennet ‘531 disclose that the magnetizable element includes an electromagnetic element.
For Claim 33, figures 1-3, and 8 and paragraphs [0034-0039] of Bennet ‘531 disclose that the magnet includes an upper flat surface substantially parallel to a bottom surface of the platform.
For Claim 34, figures 1-3, and 8 and paragraphs [0034-0039] of Bennet ‘531 disclose that the platform includes a delimiting portion extending from an upper surface thereof for delimiting displacement of the base portion.
For Claim 35, while Bennett ‘531 is silent about the friction coefficient surface, the Examiner takes Official Notice that it is well known in the art having a high surface friction on a landing surface so as to avoid the UAV from slipping off the landing surface.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Bennett ‘531 with a high friction surface on the landing area in order to reduce the chance of the UAV slipping. 
For Claim 36, figures 1-3, and 8 and paragraphs [0034-0039] of Bennet ‘531 disclose a method for securing an aerial vehicle having a base portion by an aerial vehicle securing system , the method comprising: providing the aerial vehicle securing system including at least one substantially flat platform for supporting the base portion upon landing of the aerial vehicle thereon; at least on magnetizable element configured to be integrated in the base portion; at least one electro magnet (202 and 204) configured to be integrated in the platform; the electronically controlled magnet including two sections (202 and 204), each of the at least two sections including permanent magnetic material, being configured for generating a net magnetic field, so that upon a distance between the base portion and the platform reaching a pre-determined value during the landing of the aerial vehicle on the platform, the net magnetic field is configured to cause the magnetizable element to be attracted to the electrically controlled magnet, wherein at least on of the two sections is configured for changing direction in response to a current for selectively generating and cancelling the net magnetic field ; a power supply module (218; and controlling module (216); and while the aerial vehicle being secured to the platform by the net magnetic field, instructing the power supply module be the controlling unit to control supply of the electricity to the electrically controlled magnet for cancelling the net magnetic field.  While Bennett ‘531 discloses an magnetic system that is controlled by an electronic signal to either be in an “on” or “off” status which is similar to how an electropermanent magnet works, it is not specific about it being an electropermanent magnet system.  However, figures 2-4b and paragraph [0003 and 0010] of Arnold ‘670 teach that it is well known to use electropermanent magnets as an option to dock drones as they reduce the power required and to be able to turn on and off the magnetic field to allow for the drone to be captured or released.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Bennett ‘531 with the electropermanent magnet of Arnold ‘670 in order to use a well-known magnetic system as is well known in the art to reduce power needs and provide the ability to capture and release the drone.
For Claim 37, figures 1-3, and 8 and paragraphs [0034-0039] of Bennet ‘531 disclose receiving a releasing command (224) at the controlling module (216), and upon receipt of the releasing command, performing the instructing the power supply module by the controlling unit to control supply electricity to the magnet for cancelling the net magnetic field.
For Claims 27 and 28, while Bennet ‘531 discloses the ability to control the power from the battery to the magnets based a signal (224), it is silent about it generating a release command  based on the RPMs of the vehicle.  However, the Examiner takes Official Notice that it is well known in the art to provide a release command when UAV is ready to be released and fly.  The flying can only happen when the rotors are started to control the movement of the rotor blades.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a release signal when the UAV is ready takeoff.

Response to Arguments
Applicant’s arguments, see pages 6-13, filed 1/9/2022, with respect to the rejection(s) of claim(s) 2026-29, 31-38 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bennett ‘531 in view of Arnold ‘670.  As such a new Non-Final rejection has been given.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        3/23/2022